Mr. Justice Holland
delivered the opinion of the Court.
In the case of Burleson v. Hayutin, et al., 130 Colo. 58, 273 P. (2d) 124, at page 65 thereof in the Colorado reports, the following appears: “Without a direct accusation, the entire ramification of the manipulation of the affairs of this corporation, as appears from the record in the case, is sufficiently colorful to direct suspicion upon the original attorneys for Burleson, in whom he had reposed confidence, in an attempt to take advantage of that, confidence and strip him of his property and the rights incident thereto by the means here employed,
Without a recitation of the facts and details of that case it is, for our purposes here, only necessary to say that the above criticism applied to the Hayutins, who were the attorneys involved.
Following the announcement of the opinion above referred to, Burleson filed a civil action against the Hayutins and preferred charges against them with the grievance committee of the Colorado Bar Association, and specifically relied upon the opinion of this court, together with other charges.
After full hearing before the grievance committee the disposition of the matter was as follows, quoting from the letter of October 7, 1957, addressed to this court by the Hayutins in their petition for exoneration:
*395“The Grievance Committee of the Bar Association made an investigation of Burleson’s complaint including examination of additional documents and information not before the Supreme Court at the time it rendered its decision in 130 Colorado 58. Following an exhaustive investigation they sent a letter to Mr. Burleson advising him that his complaint had been thoroughly investigated and that they had found that Irving J. and Arthur B. Hayutin had not been guilty of unprofessional conduct.”
The grievance committee reported such finding to this court. In the record before the court at the time of the original opinion, supra, there was ample justification for the criticism therein contained, but it now abundantly appears that if the evidence subsequently produced and which is now a part of the files herein had been before the court, no such criticism would have been made. As appears from the present record before the court,, the Hayutins are entitled to be absolved from that criticism which created a cloud upon their integrity and reputation, and it is the intention of this court by this opinion to vindicate, exculpate and free them from the charge, and it is our hope that the publication of this opinion accomplishes that end.